Citation Nr: 0203637	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  97-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a September 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied service connection for pes 
planus and an application to reopen a claim for service 
connection for diabetes mellitus.  In October 1999, the Board 
found the claim for service connection for pes planus well 
grounded and remanded both claims to the RO for further 
action.  

In February 2001, the RO granted service connection for 
planovalgus deformity of the feet (claimed as flat feet) and 
continued the denial of the application to reopen the claim 
for service connection for diabetes mellitus.  The only issue 
now before the Board is whether there is new and material 
evidence to reopen the claim for service connection for 
diabetes mellitus.

In August 1979, the RO denied service connection for diabetes 
mellitus.  The veteran was notified of that decision and of 
his appellate rights.  He did not appeal that denial.  In 
January 1981, the veteran filed a claim for pension benefits.  
In April 1981, the RO granted a permanent and total 
disability rating for pension purposes.  At that time the 
veteran had not filed a claim for service connection for 
diabetes mellitus.  The April 1981 rating actions contains no 
reference regarding the issue of service connection for 
diabetes mellitus.  

In April 1981, the RO informed the veteran of the award of 
pension benefits and that service connection was not 
established for diabetes.  The veteran did not appeal this 
notification.  In view of the fact that the veteran had not 
filed a claim for service connection for diabetes, the Board 
finds that the April 1981 letter regarding diabetes was in 
error and is not indicative of a final decision.  The Board 
finds that the August 1979 determination is the last final 
decision.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In an August 1979 rating decision, the RO denied service 
connection for diabetes mellitus.  The veteran did not appeal 
this decision. 

3.  The evidence received since the August 1979 determination 
by the RO is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for diabetes mellitus and the 
August 1979 RO decision is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The evidence of record at the time of the August 1979 rating 
decision is briefly summarized.  The complete service medical 
records have not been furnished by the appropriate service 
department and apparently were destroyed in a fire at the 
National Personnel Records Center in St. Louis, Missouri.  
The available service medical records show that the veteran 
was placed on a profile for flat feet in June 1952.  There 
were some other findings related to the feet, and treatment 
was noted to have been at the orthopedic service.  The 
January 1954 separation examination clinically evaluated 
endocrine system as normal.  A urinalysis was negative.

The veteran was admitted to a private hospital in October 
1978 with an admission diagnosis of depression of 
undetermined type.  He reported having been followed by Dr. 
Meadows for diabetes mellitus, and was taking insulin daily.  
The discharge diagnoses included diabetes mellitus.

The veteran filed his initial application for service 
connection for diabetes mellitus in February 1979.  He 
reported he was diabetic in 1953.  He listed treatment for 
leg cramps in service, but did not list any treatment for 
diabetes mellitus during or after service.  He indicated that 
he had been married since 1948.

In February 1979, the RO requested the veteran to furnish 
statements from physicians who treated him during and after 
service.  He was informed that he could submit lay statements 
in support of his claim.  He was requested to furnish 
detailed information concerning dates of treatment during 
service, the names of the treating facility, and the units to 
which he was assigned.

The veteran was admitted to a VA Medical Center (VAMC) in 
February 1979.  At that time, it was noted that he was a 
known diabetic for 27 years, that he had been on insulin for 
12 years and that he had taken Orinase prior to the insulin.  
Additional VA outpatient treatment records, dated in 1979, 
show treatment for several disorders, including diabetes 
mellitus.  

In an April 1979 statement the veteran said that he had had 
cramps in his legs and feet in service, and that after 
service, in 1955, he saw a Dr. Sims who diagnosed diabetes in 
1955.  The veteran reported that Dr. Sims had indicated that 
the diabetes was reason he had had cramps in his legs.  

Also received were statements from a number of acquaintances, 
to include his spouse.  His spouse stated that, in 1956, the 
veteran became so weak he saw Dr. Sims.  Dr. Sims checked his 
blood sugar and found that the veteran was a diabetic.  An 
acquaintance stated that, in 1955, the veteran informed her 
that he had had cramps in legs and his feet in the Army and 
that, in 1955, Dr. Sims had found abnormal blood sugar.  A 
friend stated that he had known the veteran since 1956, and 
that he was a diabetic at that time.  Another friend 
indicated that the he had known the veteran since 1960, and 
that he was a diabetic at that time.  A notation also 
received in April 1979 from a pharmacist reflects that he had 
been supplying insulin to the veteran for the previous 12 
years and filled prescriptions for oral hypoglycemic agents 
for several years before that.

In August 1979, the RO denied service connection for diabetes 
mellitus.  At that time the RO determined that the evidence 
did not establish that diabetes mellitus was incurred in or 
aggravated by service.  The RO stated that the diabetes 
mellitus was first shown many years after service.  The 
veteran was notified of that decision and of his appellate 
rights.  He did not appeal that denial.  Accordingly, the 
August 1979 decision is final.  38 U.S.C.A. § 7105.  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

In May 1995, the veteran filed to reopen his claim for 
service connection for diabetes mellitus.  He said diabetes 
mellitus was diagnosis by his private doctor a few months 
after service.  Accompanying his claim was a copy of his DD 
214 and a military record concerning his feet dated in 
October 1952.

A videoconference hearing was conducted by the undersigned a 
member of the Board in July 1999.  At that time the veteran 
testified that he did not receive treatment during service 
for his diabetes mellitus.  He stated that he experienced 
symptoms of the diabetes mellitus during service and he was 
treated for foot pain.   He reported that diabetes mellitus 
was diagnosed by Dr. Sims about three months following his 
discharge from service and that he was given insulin.  He 
testified that Dr. Sims was deceased and indicated that his 
records were unavailable.  He stated that he then began 
receiving treatment in the 1960s at the VA facility in 
Tuskegee.

In September 1999, a statement from the president of a drug 
store was submitted.  He indicated that the veteran had 
purchased insulin from 1963 until he received insulin from a 
VAMC.  This is the same individual (pharmacist) who furnished 
the statement in April 1979.  

In conjunction with an October 1999 Board Remand, the RO, in 
November 1999, furnished the veteran a release of information 
form in order to obtain copies of all VA and private medical 
records pertaining to treatment for diabetes mellitus since 
his discharge from active duty to the present.  Later in 
November 1999, the veteran submitted a copy of a VA medical 
record that was previously on file. 

Also in conjunction with the October 1999 Board Remand, in 
January 2001, the RO requested the VA medical facility in 
Tuskegee to furnish all medical records from 1960 to 1999.  
These medical records were received by the RO in February 
2001.  These medical records show intermittent treatment for 
diabetes mellitus from February 1979 to 2000.

II. Analysis

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  However they do not pertain 
to claims to reopen previously denied claims, and are not 
applicable to the current appeal.  

The RO has not had the opportunity to review the appellant's 
claim in conjunction with the VCAA.  In this regard, the 
record shows that by virtue of the statement of the case and 
supplemental statement of the case, and the October 1999 
Board Remand, the veteran and his representative were 
informed of the requirements necessary to substantiate his 
claim.  The record also reflects that the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant in support of his claim.  
Concerning the service medical records, the veteran has 
indicated that he did not receive treatment for diabetes 
mellitus during service.  The available records show in-
service treatment for pes planus.  The Board finds that any 
additional development in this area would not be beneficial 
to this claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

In response to information provided by the veteran during his 
hearing, the Board remanded the case to the RO in order to 
obtain all treatment records from the VA medical facility in 
Tuskegee covering the period from 1960 to 1999.  The veteran 
was also to be asked to furnish additional VA and private 
medical records concerning treatment for the diabetes 
mellitus since service.  In January 2001, the RO requested 
all outpatient records from 1960 to 1999.  The 
representative, in December 2001, indicated that the RO did 
not request all the records per the Board Remand.  However, 
the records received from Tuskegee include both outpatient 
and hospital records.  The Board is satisfied that all 
pertinent available records from this facility have been 
obtained.  As such, the Board concludes that the VA has met 
its duty to notify and assist the appellant in the 
development of his claim under the VCAA and the implementing 
regulations.  As such, the current decision is not deemed 
prejudicial to the appellant. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

Service incurrence will be presumed for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
compensable degree within one year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation or medical diagnosis only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
veteran possesses medical expertise and it is not contended 
otherwise.

When the RO denied the claim for service connection for 
diabetes mellitus in August 1979, the evidence included the 
veteran's separation examination, which showed no evidence of 
diabetes mellitus.  In April 1979, a pharmacist indicated 
that the diabetes mellitus had been present for several years 
prior to 1963.  However, the exact date was not reported.  
Other evidence included lay statements to the effect that the 
veteran had had diabetes mellitus beginning in 1955, and the 
history from the veteran indicating the diabetes was present 
in service.  

Evidence submitted since the August 1979 RO decision includes 
VA medical records reflecting treatment for diabetes mellitus 
since 1979.  A portion of this evidence is duplicative and 
the remaining treatment records are cumulative in nature as 
they merely demonstrate ongoing treatment of diabetes 
mellitus since 1979, a fact that was previously established.  

Also received was statement from the owner of a drugstore 
that reflects that the veteran had taken medications for 
diabetes mellitus since 1963.  Such a statement is not 
different in effect from the earlier statement from that same 
individual, and does not link the veteran's diabetes mellitus 
to service.  The statements and hearing testimony given by 
the veteran are essentially cumulative in nature.  

The additional evidence received since the August 1979 
decision is cumulative and does not contain any medical 
documentation relating the diabetes mellitus to service or 
indicating that the diabetes mellitus was manifested within a 
year following service.  Accordingly the Board finds that the 
additional evidence is not both new and material to the 
veteran's claim.  As such, the claim for service connection 
for diabetes mellitus is not reopened.


ORDER

The application to reopen a claim for service connection for 
diabetes mellitus is denied.


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

